Citation Nr: 1030498	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-29 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for detached left eye retina, 
claimed as secondary to service-connected hypertension.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to November 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a May 2003 rating 
decision of the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
service connection for hypertension, claimed as secondary to 
service-connected posttraumatic stress disorder (PTSD), and for 
detached left eye retina, claimed as secondary to hypertension.  
In a decision issued in June 2006, the Board denied the Veteran's 
claims.  He appealed that decision to the Court.  In November 
2007, the Court vacated the June 2006 Board decision and remanded 
the matter for readjudication consistent with instructions 
outlined in a October 2007 Joint Motion for Remand (Joint Motion) 
by the parties.  In March 2009, the Board remanded the case to 
satisfy notice requirements and for additional development in 
accordance with the Joint Motion.

An October 2009 rating decision granted service connection for 
hypertension, claimed as secondary to service-connected PTSD.  
Consequently, that matter is no longer before the Board.


FINDING OF FACT

The Veteran's detached left eye retina was not manifested in 
service, and is not shown to be related to his service, or to 
have been caused or aggravated by his service-connected 
hypertension.  


CONCLUSION OF LAW

Service connection for detached left eye retina, claimed as 
secondary to service-connected hypertension, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009), 3.310 (as in effect prior to Oct. 10, 2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim through September 2001, May 2002, 
July 2005, and April 2009 letters from the RO.  While he did not 
receive complete notice prior to the initial rating decision, the 
April 2009 letter provided essential notice prior to the 
readjudication of his claim; it explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed him of disability rating and effective date 
criteria.  A June 2010 supplemental statement of the case (SSOC) 
readjudicated the matter after the appellant and his 
representative had opportunity to respond.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may 
be cured by the issuance of fully compliant notification followed 
by readjudication of the claim).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
January 2010; as will be discussed in greater detail below, that 
examination is adequate.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence (a medical diagnosis) of a current 
disability (for which secondary service connection is sought); 
(2) evidence of a service connected disability; and (3) competent 
evidence that the current disability was either (a) caused or 
(aggravated) by the service connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en 
banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised 
to implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that in an 
aggravation secondary service connection scenario, there must be 
medical evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after 
aggravation occurred.  As the Veteran's claim was pending prior 
to the effective date of the revised 38 C.F.R. § 3.310, the Board 
will consider the version in effect prior to October 10, 2006, as 
it is more favorable to the claimant.  See Kuzma v. Principi, 341 
F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A March 16, 2001 private treatment record from Columbus Hospital 
in Newark, New Jersey shows the Veteran complained that he 
started seeing spots and "squiggly" lines approximately two 
weeks earlier.  This was followed by a gradual loss of vision and 
then no vision as of two days before the appointment.  The 
Veteran was assessed as having a giant retinal tear with retinal 
detachment in the left eye for 2-3 days.  January 2000 to October 
2009 VA outpatient treatment records (from the East Orange VA 
Medical Center (VAMC) and the West Los Angeles VAMC) show that on 
March 29, 2001, the Veteran was noted to be status post giant 
retinal detachment repair.  Subsequent treatment records note 
periodic ophthalmologic follow-up treatment.  The Veteran's 
history notes he is blind in the left eye.  

The aforementioned evidence amply shows that the Veteran has a 
detached left eye retina.  However, his STRs are silent for this 
disability and there is no evidence in the record to show that he 
had it continuously since his separation from service.  
Consequently, service connection for detached left eye retina on 
the basis that such became manifest in service and persisted is 
not warranted.  Notably, the Veteran does not argue that his 
detached left eye retina is directly related to his service.

The Veteran's theory of entitlement in this matter is strictly 
one of secondary service connection; he alleges that his detached 
left eye retina is due to his service-connected hypertension.  As 
noted above, there are three requirements that must be met to 
substantiate a claim of secondary service connection.  Of these, 
it is shown that he has a detached left eye retina, the 
disability for which service connection is sought, and that he 
has a service-connected disability, hypertension.  What he must 
still show to substantiate this claim is that the service-
connected hypertension caused or aggravated the detached left eye 
retina.

The Board notes that in the Veteran's August 2001 claim for 
service connection, he indicated that his physicians had told him 
his detached left eye retina was related to his hypertension.  
The Veteran did not identify which of his physicians had 
expressed such an opinion, and treatment records identified by 
the Veteran and associated with the record are silent for any 
opinions as to the etiology of the detached left eye retina, 
including whether such disability is related to his hypertension.  
Notably, the Court has held that a lay person's account of what a 
physician purportedly said is too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Thus, the only competent (medical 
opinion) evidence of record that specifically addresses the 
matter of a nexus between the Veteran's detached left eye retina 
and his hypertension is the report of the January 2010 VA 
examination arranged by the RO.  
On January 2010 VA examination, the Veteran reported that his 
left eye retinal tear occurred in 1999.  He denied undergoing any 
surgery for it, and stated his belief that his retinal tear was 
caused by his hypertension because he "[could not] see why else 
it happened," and because he learned about both conditions at 
the same time.  His current left eye complaints included frequent 
reddening and not tearing well; artificial tears provided some 
relief.  The examiner reviewed the Veteran's claims file, 
including his postservice treatment records, and noted that his 
medical history was positive for surgical treatment.  
Specifically, and in pertinent part, he noted the Veteran's left 
eye was status post scleral buckling/pars plana vitrectomy/pars 
plana lensectomy in March 2001.  The Veteran also had 
hypertension.  After an ophthalmologic examination, the examiner 
assessed that the Veteran had a history of retinal detachment in 
the left eye that was status post scleral buckling/ pars plana 
vitrectomy/lensectomy, now with macula-off tractional retinal 
detachment with proliferative vitreoretinopathy and no light 
perception.  He then opined that the Veteran's "retinal 
detachment and subsequent vision reduction [in the left eye] is 
less likely than not caused as a result of [his] hypertension."  
He explained that "hypertension is generally NOT associated with 
retinal detachments."  As this above-opinion was by an attending 
optometrist (who has expertise in eye disorders) would be 
qualified to provide it), was based on a review of the record, 
and included an explanation for the rationale of his opinion, it 
has substantial probative value.  Because there is no competent 
(medical) evidence to the contrary, the opinion is persuasive.  

The Veteran's own statements relating his detached left eye 
retina to his service-connected hypertension are not competent 
evidence, as he is a layperson, and lacks the training to opine 
regarding medical etiology; whether one disability causes or 
permanently aggravates another is ultimately a medical question 
not capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.



ORDER

Service connection for detached left eye retina, claimed as 
secondary to service-connected hypertension, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


